DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of U.S. Patent No. 11417275.   
Current application #17870334
U.S. Patent No. 11417275
Claim 16:
A circuit device used for an electro-optical element including a plurality of scan lines, a plurality of pixel circuits respectively corresponding to one of the plurality of scan lines, 


the electro-optical element displaying a single image in a field, comprising:
a scan line drive circuit configured to output a plurality of selection signals respectively corresponding to the plurality of scan lines, 

wherein
the field includes first to n-th scan line selection periods in which first to n-th display data are supplied to a pixel circuit included in the plurality of pixel circuits, n being an integer of 2 or greater,





the field includes a plurality of subfields,
the scan line drive circuit, in a subfield included in the plurality of subfields, selects once a scan line group to be selected among the plurality of scan lines,
the scan line group includes a first scan line and a second scan line, and
an i-th display data of the first to n-th display data is supplied to the first scan line in the subfield, i is an integer from 1 to n, a j-th display data of the first to n-th display data is supplied to the second scan line in the subfield, and j is an integer from 1 to n and different from i.



Claim 1:
A circuit device used for an electro-optical 
element including a plurality of scan lines, 
a plurality of pixel circuits respectively 
corresponding to one of the plurality of 
scan lines, a plurality of pixels 
respectively corresponding to one of the 
plurality of pixel circuits, the electro-
optical element displaying a single image 
in a field, comprising:
a scan line drive circuit configured to 
output a plurality of selection signals 
respectively corresponding to the plurality 
of scan lines, wherein
 the field includes first to n-th scan line selection 
periods in which first to n-th bits of display data 
are supplied to a pixel circuit included in the 
plurality of pixel circuits, n being an 
integer of 2 or greater, and 
first to n-th display periods in which a pixel of the 
plurality of pixels connected to the pixel 
circuit is ON-state or OFF-state, based on 
the first to n-th bits supplied to the pixel 
circuit, the field includes a plurality of 
subfields, the scan line drive circuit, in a 
subfield included in the plurality of 
subfields, selects once a scan line group 
to be selected among the plurality of scan 
lines, the scan line group includes a scan 
line connected to a pixel circuit to which 
an i-th bit of the first to n-th bits of the 
display data is supplied in the subfield, i 
being an integer from 1 to n, and a scan 
line connected to a pixel circuit to which a 
j-th bit of the first to n-th bits of the display 
data is supplied in the subfield, j being an 
integer from 1 to n and different from i.

Claim 17:
The circuit device according to claim 16, wherein
in the field, the scan line drive circuit selects each scan line of the plurality of scan lines n times, and thus the first to n-th the display data are supplied to each pixel circuit of the plurality of pixel circuits.

Claim 2:
The circuit device according to claim 1, wherein 
in the field, the scan line drive circuit selects each 
scan line of the plurality of scan lines n times, and 
thus the first to n-th bits of the display data are 
written to each pixel circuit of the plurality of 
pixel circuits.

Claim 18: 
The circuit device according to claim 16, wherein
each subfield of the plurality of subfields is a period of the same length.
Claim 3:
The circuit device according to claim 1, wherein 
each subfield of the plurality of subfields is a 
period of the same length.

Claim 19:
The circuit device according to claim 16, wherein
the scan line group includes n scan lines from a first scan line which supplies the first display data in the subfield, to a n-th scan line which supplies the n-th display data in the subfield.
Claim 4:
The circuit device according to claim 1, wherein 
the scan line group includes n scan lines from a 
scan line connected to a pixel circuit to which the 
first bit is written in the subfield, to a scan line 
connected to a pixel circuit to which the n-th bit 
is supplied in the subfield.

Claim 24:
An electro-optical element, comprising:
a plurality of scan lines;
a data line;
a plurality of pixel portions arranged corresponding to respective intersections of the plurality of scan lines and the data line; and
a scan line drive circuit configured to drive the plurality of scan lines, wherein
each of the pixel portions includes a pixel circuit that holds first to n-th display data and displays according to the first to n-th display data in a predetermined order, n is an integer of 2 or greater,


a single image is displayed in a field that includes a plurality of subfields,



in each of the subfield, the scan line drive circuit selects once a scan line group from the plurality of scan lines, and
the scan line group includes:
a first scan line corresponding to the pixel circuit to which an i-th display data is supplied, i is an integer from 1 to n, and a second scan line corresponding to the pixel circuit to which a j-th display data is supplied, j is an integer from 1 to n and different from 1.

Claim 11:
An electro-optical element, comprising: 
a plurality of scan lines;
 a data line; 
a plurality of pixel portions arranged 
corresponding to respective intersections of the 
plurality of scan lines and the data line; and 
a scan line drive circuit configured to drive the 
plurality of scan lines, wherein 
each pixel portion of the plurality of pixel 
portions includes a pixel circuit that holds display 
data constituted by first to n-th bits bit by bit in a 
predetermined order, n being an integer of 2 or 
greater and a pixel that is ON-state or OFF-state 
based on the held display data, 




the scan line drive circuit selects once, in each 
subfield included in a plurality of subfields, a scan 
line group to be selected among the plurality of 
scan lines, and 
the scan line group includes in the subfield, a 
scan line corresponding to a pixel circuit to which 
display data of an i-th bit is supplied, i being an 
integer from 1 to n and a scan line corresponding 
to a pixel circuit to which display data of a j-th bit 
is supplied, j being an integer from 1 to n and 
different from i.

Claim 25:
The electro-optical element according to claim 24, wherein
in the plurality of subfields, the scan line drive circuit selects each scan line of the plurality of scan lines n times, and thus the first to n-th display data is held in the pixel circuit.

Claim 12:
The electro-optical element according to claim 
10, wherein 
in the plurality of subfields, the scan line drive 
circuit selects each scan line of the plurality of 
scan lines n times, and thus display data 
corresponding to each bit of the first to n-th bits 
of the display data is held in the pixel circuit.

Claim 26:
The electro-optical element according to claim 24, wherein
each subfield of the plurality of subfields is a period of the same length.

Claim 13:

The electro-optical element according to claim 
10, wherein
each subfield of the plurality of subfields is a 
period of the same length.

Claim 27:
The electro-optical element according to claim 24, wherein
the pixel circuit includes a memory circuit, and
the pixel includes a light emitting element that emits light based on the display data held in the memory circuit.
Claim 14:
The electro-optical element according to claim 
10, wherein 
the pixel circuit includes a memory circuit, and 
the pixel includes a light emitting element that 
does or does not emit light based on the display 
data held in the memory circuit.

Claim 28:
An electronic apparatus, comprising: the circuit device according to claim 16; and the electro-optical element.

Claim 10:
An electronic apparatus, comprising: the circuit 
device according to claim 1; and the electro-
optical element.

Claim 29:
An electronic apparatus, comprising: the electro-optical element according to claim 24.

Claim 15:
An electronic apparatus, comprising: the 
electro-optical element according to claim 11.




 	Claim 16 of the instant application claim is broader than claim 1 of U.S. Patent No. 
11417275 and is therefore an obvious variant thereof.
Claim 17 is disclosed by claim 2 of U.S. Patent No. 11417275.
Claim 18 is disclosed by claim 3 of U.S. Patent No. 11417275.
Claim 19 is disclosed by claim 4 of U.S. Patent No. 11417275.
Claim 28 is disclosed by claim 10 of U.S. Patent No. 11417275.

Claims 24-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 11417275 in view of Miyasaka et al. (US 2019/0130838 A1).   
 	Claim 24 is dlsclosed by claim 11 of U.S. Patent No. 11417275, but claim 11 of U.S. Patent No. 11417275 does not explicitly disclose a single image is displayed in a field that includes a plurality of subfields.
 	However, Miyasaka et al. teaches a single image is displayed in a field that includes a plurality of subfields ([0232]:one field (F) during which a single image is displayed is divided into a plurality of subfields).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of U.S. Patent No. 11417275 by displaying a single image in a field that includes a plurality of subfields as taught by Miyasaka et al. in order to emit light in each of the pixel circuits during display period.
Claim 25 is disclosed by claim 12 of U.S. Patent No. 11417275 in view of Miyasaka et al. (US 2019/0130838 A1).   
Claim 26 is disclosed by claim 13 of U.S. Patent No. 11417275 in view of Miyasaka et al. (US 2019/0130838 A1).   

Claim 27 is disclosed by claim 14 of U.S. Patent No. 11417275 in view of Miyasaka et al. (US 2019/0130838 A1).   
Claim 29 is disclosed by claim 15 of U.S. Patent No. 11417275 in view of Miyasaka et al. (US 2019/0130838 A1).   
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624